DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application.	
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file (KR10-2021-0016989   02/05/2021   Republic of Korea).
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 07/16/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 07/16/2021. These drawings are review and accepted by the examiner.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Allowable Subject Matter
Claims 1-20 would be allowable if corrected to overcome the objections set forth above.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Zhao et al (U.S 2019/0392894 A1), Dutta et al (U.S 9,721,672 B1), SHIINO et al (U.S 2014/0340964 A1), taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations:
Per claim 1, there is no teaching, suggestion, or motivation for combination in the prior art to a memory device comprising: a memory block including memory cells; a peripheral circuit configured to perform a program operation of increasing threshold voltages of the memory cells so that the threshold voltages of the memory cells are included in a threshold voltage distribution corresponding to target program states determined according to data to be stored in the memory cells among a plurality of program states; and a control logic configured to control the peripheral circuit to perform the program operation, wherein the program operation includes a plurality of program loops, wherein the plurality of program loops includes a program voltage apply operation and a verify operation, and wherein the control logic controls the peripheral circuit to perform verification on a highest program state during a verify operation included in a next program loop of any one program loop among the plurality of program loops when verification on a second highest program state among the plurality of program states is determined as passed during a verify operation included in the any one program loop.
Per claim 9, there is no teaching, suggestion, or motivation for combination in the prior art to a memory device comprising: a memory block including memory cells; a peripheral circuit configured to perform a program operation of increasing threshold voltages of the memory cells so that the threshold voltages of the memory cells are included in a threshold voltage distribution corresponding to target program states determined according to data to be stored in the memory cells among a plurality of program states; and a control logic configured to control the peripheral circuit to apply a program control voltage to bit lines of memory cells having a highest program state as a target program state among the plurality of program states while applying a program voltage corresponding to a second highest program state among the plurality of program states to a word line to which the memory cells are commonly connected during the program operation.
Per claim 20, there is no teaching, suggestion, or motivation for combination in the prior art to a memory device that performs a program operation of storing data in memory cells each having any one state among first to N-th program states as a target program state, the memory device comprising: a memory block including the memory cells; a peripheral circuit configured to perform the program operation including a plurality of program loops including a program voltage apply operation and a verify operation; and a control logic configured to control the peripheral circuit to perform the program operation, wherein the control logic is further configured to: perform verification on the N-th program state during a verify operation included in an (n+1)-th program loop among the plurality of program loops when verification on an (N-1)-th program state is passed during a verify operation included in an n-th program loop among the plurality of program loops, and apply a program control voltage to a bit line of a memory cell having the N-th program state as a target program state while applying a program voltage corresponding to the (N-1)-th program state to a word line to which the memory cells are commonly connected during a program voltage apply operation included in the n-th program loop.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/           Primary Examiner, Art Unit 2825